Citation Nr: 0815370	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.

This matter has come before the Board of Veteran's Appeals 
(Board) on appeal from October 2005 and July 2006 rating 
decisions of the St. Louis, Missouri, Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing, the veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his erectile dysfunction is related 
to his period of active service and/or secondary to 
medication he takes for his service connected PTSD.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) a current disability; (2) a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
condition and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).  Where a service-connected 
disability aggravates a non-service-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

At the time of the July 2006 rating decision, the veteran had 
not submitted evidence showing a current diagnosis of 
erectile dysfunction.  At the Travel Board hearing, the 
veteran submitted a note from a private physician, written on 
a prescription pad which opined that the veteran's "Zoloft 
prescription is contributing to his erectile dysfunction."  
While this is not a diagnosis, the submission of a medical 
opinion linking the claimed disability to the veteran's 
service connected PTSD, gives the Board pause.

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Board feels that 
in order to decide the service connection claims medical 
nexus opinions must be provided.

Accordingly, the case is REMANDED for the following action:

1.	The RO is asked to schedule the veteran for 
a VA examination to determine the nature 
and etiology of his claimed erectile 
dysfunction.  The claims folder should be 
made available to the examiner and the 
examiner should indicate in the report 
whether the file was reviewed.  The 
examiner should indicate whether the 
veteran has erectile dysfunction and, if 
so, whether it is at least as likely as not 
(meaning at least 50-percent probable) that 
the veteran's erectile dysfunction is 
related to his period of military service 
or his service connected PTSD, including 
the medication prescribed for treatment of 
this condition.  If the examiner concludes 
that there is no causal connection to the 
service connected PTSD, the examiner should 
indicate whether there has been any 
aggravation of the veteran's erectile 
dysfunction as a result of his service 
connected PTSD.  

2.	Then readjudicate the claim in light of the 
additional evidence obtained.  If the 
benefits sought are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


